EXHIBIT 10.21
THIRD AMENDMENT TO CREDIT AGREEMENT
This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made as of
June 5, 2008, by and among PRE-PAID LEGAL SERVICES, INC., an Oklahoma
corporation (“Borrower”), the lenders signatories hereto (the “Lenders”) and
WELLS FARGO FOOTHILL, INC., a California corporation, as administrative agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit
Agreement dated as of June 23, 2006, as amended by that certain First Amendment
to Credit Agreement dated as of September 10, 2007 and as further amended by
that certain Second Amendment to Credit Agreement dated as of February 22, 2008
(as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; unless otherwise defined herein, all
capitalized terms used in this Amendment shall have the meanings ascribed to
such terms in the Credit Agreement);
WHEREAS, Borrower intends to purchase a portion of its Stock (the “Stock
Redemption”) and such purchase is prohibited by Section 6.10 of the Credit
Agreement;
WHEREAS, Borrower has requested that Agent and the Lenders agree to a certain
amendment to the Credit Agreement and consent to the Stock Redemption; and
WHEREAS, Agent and the Required Lenders have agreed to amend the Credit
Agreement, and consent to the Stock Redemption, on the terms and conditions
provided herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1. Amendment to Section 6.1 of the Credit Agreement. Section 6.1 of the Credit
Agreement, Indebtedness, is hereby amended by (i) deleting the word “and” at the
end of subsection (d) thereof, (ii) deleting the period at the end of subsection
(e) thereof and inserting a comma and the word “and” in its stead, and
(iii) adding the following new clause (f) to the end thereof to read in its
entirety as follows:
“(f) unsecured Indebtedness in an aggregate principal amount not to exceed
$10,000,000 pursuant to that certain Second Amendment to Loan Agreement, dated
as of June 5, 2008, by and between Borrower and Bank of Oklahoma, N.A.”
2. Consent. Agent and the Required Lenders hereby consent to the Stock
Redemption and waive compliance with Section 6.10 of the Credit Agreement, only
to the extent necessary to avoid a Default as a result of the Stock Redemption
so long as (i) Borrower and its agents and representatives comply with all laws,
rules, regulations and requirements applicable thereto, including, without
limitation, all federal and state securities laws and all rules and regulations
promulgated thereunder, the corporate laws of the State of Oklahoma and all
requirements of all regulatory agencies and authorities having jurisdiction over
the Borrower and it agents and representatives, including the New York Stock
Exchange and the National Association of Securities Dealers, (ii) such purchase
does not and will not trigger any right of first refusal, preemptive right or
similar right of any Person or result in the Borrower or any of its Affiliates
having any liability thereunder, (iii) such purchase does not and will not
violate or result in any breach of any charter document of Borrower or result in
any breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any right of termination, amendment, acceleration,
suspension, revocation or cancellation of, any material note, bond, mortgage or
indenture, contract, agreement, lease, license, permit or other material
instrument or arrangement to which Borrower or any of its Affiliates is a party
or by which any of them is bound and (iv) the aggregate purchase price paid by
Borrower in connection with such purchase shall not exceed $10,000,000 and such
purchase price shall be funded solely from the Indebtedness described in
Section 6.1(f) of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



3. Conditions of Effectiveness. This Amendment shall become effective as of the
date hereof when, and only when, Agent shall have received:
(a) a counterpart of this Amendment duly executed by Borrower and the Required
Lenders;
(b) an amendment fee from Borrower in the aggregate principal amount of $25,000
and such fee shall be shared by each Lender executing this Amendment on or
before June 5, 2008 at 5:00 p.m. (Atlanta, Georgia time) in an amount equal to
such Lender’s portion Pro Rata Share, which fee shall be fully earned when due
and non-refundable when paid; and
(c) such other information, documents, instruments or approvals as Agent or
Agent’s counsel may require.
4. Representations and Warranties. Borrower hereby represents and warrants as
follows:
(a) Borrower is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Oklahoma;
(b) the execution, delivery and performance by Borrower of this Amendment are
within Borrower’s corporate powers, have been duly authorized by all necessary
corporate action and do not (i) contravene Borrower’s charter or by-laws, or
(ii) violate the law or any material contractual restriction binding on or
affecting Borrower;
(c) no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by Borrower of this Amendment;
(d) each representation or warranty of Borrower set forth in the Credit
Agreement is hereby restated and reaffirmed as true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of this Amendment, as if
such representation or warranty were made on and as of such date (except to the
extent that any such representations and warranties relate solely to an earlier
date);
(e) this Amendment constitutes the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms; and
(f) after giving effect to this Amendment, no Default or Event of Default is
existing.

 

2



--------------------------------------------------------------------------------



 



5. Reference to and Effect on the Loan Documents.
(a) Upon the effectiveness of this Amendment, on and after the date hereof each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended hereby.
(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. Borrower has no knowledge of any
challenge to Agent’s or any Lender’s claims arising under the Loan Documents or
the effectiveness of the Loan Documents.
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents. This Amendment shall not
constitute a modification of the Credit Agreement or a course of dealing with
Agent or any Lender at variance with the Credit Agreement such as to require
further notice by Agent or any Lender to require strict compliance with the
terms of the Credit Agreement and the other Loan Documents in the future, except
as expressly set forth herein.
6. Costs and Expenses. Borrower agrees to pay on demand all reasonable costs and
expenses in connection with the preparation, execution, delivery,
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for Agent
with respect thereto and with respect to advising Agent as to its rights and
responsibilities hereunder and thereunder.
7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles of such state.
8. Loan Document. This Amendment shall be deemed to be Loan Documents for all
purposes.
9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile or by other electronic method of transmission shall be as effective as
delivery of a manually executed counterpart hereof.
[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

          BORROWER:  PRE-PAID LEGAL SERVICES, INC., an Oklahoma corporation
      By:   /s/ Steve Williamson         Name:   Steve Williamson       
Title:   Chief Financial Officer      AGENT AND THE LENDERS:   WELLS FARGO
FOOTHILL, INC., as Agent and a Lender
      By:   /s/ Kristy S. Loucks         Name:   Kristy S. Loucks       
Title:   Vice President        COMERICA BANK, as a Lender
      By:   /s/ Gary L. Emery         Name:   Gary L. Emery        Title:   Vice
President        TEXAS CAPITAL BANK, N.A., as a Lender
      By:   /s/ Richard L. Rogers         Name:   Richard L. Rogers       
Title:   Senior Vice President        AIB DEBT MANAGEMENT LIMITED, as a Lender
      By:   /s/ Jean Pierre Knight         Name:   Jean Pierre Knight       
Title:   Vice President, Investment Advisor to AIB Debt Management, Limited     
        By:   /s/ Larissa Megerdichian         Name:   Larissa Megerdichian     
  Title:   Assistant Vice President, Investment Advisor to AIB Debt Management,
Limited        LASALLE BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Scott E. Rubenstein         Name:   Scott E. Rubenstein       
Title:   Vice President     

 

4